IN THE COURT OF APPEALS OF MARYLAND

N0. 23

Septernber Terrn, 2013

DAVID BERNSTEIN
v.
WILLIAM ELY

Barbera, C.J.

Harrell

Battaglia

Greene

Adkins

Watts

Wilner, Alan M. (Retired, Specially

Assigned),
JJ.

PER CURIAM ORDER

Filed: February Il, 2014

DAVID BERNSTEIN * IN THE

* COURT OF APPEALS

* OF MARYLAND

* No. 23
WILLIAM ELY * September Term, 2013
PER CURIAM ORDER

The petition for writ of certiorari in the above-entitled case having been granted and argued,
it is this 11"‘ day of February 2014,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is

hereby, dismissed with costs, the petition having been improvidently granted

/s/ Mary Ellen Barbera
Chief Judge